Title: Isaac Smith Sr. to John Adams, 23 May 1781
From: Smith, Isaac Sr.
To: Adams, John


     
      Sir
      Boston May the 23d. 1781
     
     Not knowing but this may reach you as soon or sooner than a conveyance from Newbury (a ship of the Tracy’s Capt. Brown) by whom Mrs. Adams has wrote you—As such I take upon me to trouble you with a few lines, to let you know Mrs. Adams and family were well Yesterday.
     We have a ship from Port Loreon Lorient last week in 27 days, but as to News we have nothing Material, was in hopes the Dutch had made a decliration but we dont find they have. The Alliance and a large french ship sent in here lately a large privateer, they took on there passuage. Another of which sort they took likewise which they carried with them to Philadelphia. This privateer belonged to Guernsey &c. We are in pain for the Alliance and the Other ship which itt is said are very Valuable, As there are ships superior Cruising of the Delaware, who have taken the Confederacy with the Clothing that has been sometime att Hispaniola and we have lost Our state ship the Protector, Capt. Williams, both ships being carried to N. York. The french are good in coming to Our Assistance, but as they are not superior by sea, the british has the Advantage of transporting by water to any part of the Continent which makes the charge to us by land very heavy. Iff we had but a superiority by sea but for One six Months we should be Able to do any thing and every thing we want to do. Iff we could have from Our Allie’s, the charge itt might cost in the transporting and maintaining troops Vested in the shiping itt would Answer better purposes, and till then we may linger Out the Warr seven Years longer. The british have kept att Gardner-bay a harbour Opposit to New London were they lay exposed to any superior force.
     
     The seat of the Warr itt looks likely will be in the southern goverments. As Genl. Phillips, Arnold &c. keep footing in Virginia and go on in the burning way, I have Often thought whether some remonstrance to the Neutral powers representing there barbarous and Unpresidented method of burning private property wherever they go might not have some influence to make them asshamed of there Conduct, but, there late conduct att St. Eustatia gives but little hopes of a reformation. Iff the british Conduct, towards the dutch dont stirr them up to Act with spirit, nothing ever will.
     Genl. Cornwallis put Out a pompuss proclimation after the battle with generall Green the 15 March, Offering protection to the Inhabitants when itt was not in his power to defend himself as Genl. Green drove him Out of the Country. Although Cornwallis kept the ground, which is all he had to boast of, Yet as the Old saying is he came off second best as the battle ruined him haveing 700 killed, taken &c. and Green not half the Number. The latest Account from the Southward is that General Green was att Cambden, the garison on his Approach haveing fled.
     Here is a ship called the Robin Hood in which Charles Storer, and half a dozen more Young passengers, are going bound to Gottenburgh Denmark in there way to Holland.
     Mrs. Dana received a letter from Mr. Dana (by the Loryon ship) of the 22d. March. She was well Yesterday.
     You would get much the best conveyance by way of Bilbao for any private letters as there is several Armed Vessell’s gone there round by the way of the West Indies.
     
      And when you are att leisure iff you would favor me with a line itt would be Agreeable—to Your huml. Servant,
      IS
     
     
      Doctor Tufts is returned a senator in the room of Mr. Nyles.
     
    